                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

GREGORY C. REISING,

                   Plaintiff,                              8:18CV352

      vs.
                                                       MEMORANDUM
                                                        AND ORDER
BARB LEWIEN, Warden, Nebraska
Department of Corrections; and LINDA
LEONARD, Unit Administrator,
Community Corrections Omaha;

                   Defendants.

      Plaintiff filed his Complaint in this matter on July 23, 2018, while he was
incarcerated. The court granted him leave to proceed in forma pauperis on August
21, 2018, also while he was incarcerated. Plaintiff filed a change of address on
November 9, 2018, indicating that he is no longer incarcerated. (See Filing No.
13.)

       Since Plaintiff is no longer incarcerated, he must now file a new application
for leave to proceed in forma pauperis if he wishes to continue pursuing this case
in forma pauperis. Plaintiff may, in the alternative, pay the court’s $400.00 filing
and administrative fees.

      IT IS THEREFORE ORDERED that:

       1.     Plaintiff must either file a new request for leave to proceed in forma
pauperis or pay the court’s $400.00 filing and administrative fees within 30 days.
Failure to take either action will result in dismissal of this matter without further
notice to Plaintiff.
      2.    The clerk of the court is directed to send to Plaintiff the Form AO
240, “Application to Proceed Without Prepayment of Fees and Affidavit.”

      3.    The clerk of the court is directed to set a pro se case management
deadline with the following text: December 13, 2018: deadline for Plaintiff to file
new IFP application or pay filing fee.

    4.    The clerk of the court is directed to update Plaintiff’s address in
CM/ECF with the address provided by Plaintiff in filing no. 13.

      Dated this 13th day of November, 2018.

                                            BY THE COURT:

                                            s/ Richard G. Kopf
                                            Senior United States District Judge




                                        2
